DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yakota (JP 2002-210271 A) (hereinafter “Yakota”).
Regarding claim 1, Yakota teaches embodiment 2, wherein an integrally molded headrest (foam-in-place) comprising a bag-shaped outer material comprising a decorative external fabric skin (Figs. 3-5 [1a]) and a liner layer comprising an open cell urethane foam (bulk layer) (Figs. 3-5 [1c]) and a closed cell [1b]) facing inwardly, wherein a urethane pad (Figs. 3-5 [4]) is foam injection molded against the corona treated surface of the closed cell foam layer [0012-0021].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yakota, as applied to claim 1 above, in view of Holeschovsky et al. (U.S. Pub. No. 2006/0165951 A1) (hereinafter “Holeschovsky”).
Regarding claim 2, the wettability of the corona-treated skin surface(s) is/are not taught.
Holeschovsky teaches the process of bonding polyolefin to polyurethane, wherein the polyolefin surface is corona discharge treated prior to bonding (abstract), wherein to assure good bonding the surface tension (wettability) should exceed 48 dyn/cm [0021].
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to look to the art for beneficial ranges of surface tension/wettability for good adhesion of similar/identical polymer surfaces.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yakota, as applied to claim 1 above, in view of Spengler (WO 2008/145372 A1) (hereinafter “Spengler”), LaMarca, II et al. (hereinafter “LaMarca”), and Holeschovsky.
Regarding claim 3, a second skin layer on the opposing surface is not taught.
Spengler teaches a motor vehicle interior trim intended to come into contact with a user, wherein the invention requires at least two layers of differing plastic having different cell structures, specifically an open cell urethane foam (All Figs. [3]) and a denser closed cell polyolefin foam (All Figs. [2]) [0002-0006], wherein each type of foam has different qualities to contribute to the overall product [0006, 0019]. The closed cell material may be on one or both sides, wherein at least one side is demonstrated as supporting a decorative skin layer (Fig. 2 [4]
It would have been obvious to one of ordinary skill in the art at the time of invention to form a denser closed cell structure on both sides of an open cell urethane foam layer. One of ordinary skill in the art would have been motivated to support a decorative layer in an obvious variation thereof (one or both sides).
Further regarding claim 3 and regarding claim 4, the fabric skin and second dense skin layer made obvious and motivated above would be adhesively laminated like in embodiment 1 of Yakota [0008]. However, corona-treating the second dense skin layer and the wettability of the corona-treated skin surface(s) are not taught.
LaMarca teaches a in-mold aesthetic padded facing material for injection molded articles such as armrest, seat backs, and seat sides (abstract, col. 16-18), wherein an aesthetically pleasing facing layer (All Figs. [A]) is adhesively bonded (All Figs. [10]) to a closed cell polyolefin foam (All Figs. [B]) (col. 5, lines 3-16) and a non-cellular integral or bonded backing (All Figs. [C]), wherein the foam sheet is corona discharge treated prior to the application of adhesive, such as polyurethane adhesive (col. 6, lines 42-50).
It would have been obvious to one of ordinary skill in the art at the time of invention to also corona treat the adhesively bonded second dense skin facing the decorative layer. One of ordinary skill in the art would have been motivated to increase adhesion of the (polyurethane) adhesive/primer (col. 6, lines 42-50).
Holeschovsky teaches the process of bonding polyolefin to polyurethane, wherein the polyolefin surface is corona discharge treated prior to bonding (abstract), wherein to assure good bonding the surface tension (wettability) should exceed 48 dyn/cm [0021].
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to look to the art for beneficial ranges of surface tension/wettability for good adhesion of similar/identical polymer surfaces.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Yakota in view of Lee et al. (U.S. Pub. No. 2013/0059146 A1) (hereinafter “Lee”), as evidenced by Kamijiyutsukoku et al. (JP 63-019232 A) (hereinafter “Kamijiyutsukoku”), wherein claim 2 is further rejected further in view of Holeschovsky as recited above.
Regarding claims 1-2, Yakota teaches embodiment 1, wherein an integrally molded headrest (foam-in-place) comprising a bag-shaped outer material comprising a decorative external fabric skin (Figs. 1-2 [1a]) and a liner layer comprising a closed cell polyolefin/polyethylene (skin layer having increased density) (Figs. 1-2 [1b]) facing inwardly, wherein a urethane pad (Figs. 1-2 [4]) is foam injection molded against the corona treated surface of the closed cell foam layer [0007-0012].
Further regarding claim 1, Yakota does not teach the closed cell polyolefin/polyethylene foam layer as having a skin sublayer with a density higher than a bulk/core sublayer.
Lee teaches an automobile trim material intended to receive injection molding, wherein a polyolefin/polypropylene closed cell foam may prevent penetration of the injection molded material but may not provide the softness required as a cushioning layer, with other negative qualities ascribed to using a laminated film and a nonwoven [0009-0012]. However, when the polyolefin foam based inside (liner) layer comprises different foaming ratios, specifically a high foaming ratio upper layer (All Figs. [210]) near the aesthetic surface layer (All Figs. [100]) and a lower foaming ratio lower layer (All Figs. [220]) intended for receiving the injection molded material [0016-0017, 0020-0021, 0038-0039, 0043, 0071], wherein Kamijiyutsukoku evidences that the density is inversely equivalent to the foaming ratio (pg. 5, equation), such that the upper layer would be relatively lower density and the lower layer would be relatively high density.
It would have been obvious to one of ordinary skill in the art at the time of invention to form the injection molding material facing surface as a surface having a lower foaming ratio/increased density in 
Further regarding claim 2, the wettability of the corona-treated skin surface(s) is/are not taught.
Holeschovsky teaches the process of bonding polyolefin to polyurethane, wherein the polyolefin surface is corona discharge treated prior to bonding (abstract), wherein to assure good bonding the surface tension (wettability) should exceed 48 dyn/cm [0021].
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to look to the art for beneficial ranges of surface tension/wettability for good adhesion of similar/identical polymer surfaces.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yakota in view of Baldwin et al. (U.S. Pub. No. 2016/0185025 A1) (hereinafter “Baldwin”) and Tsumura et al. (U.S. Pub. No. 2016/0185025 A1) (hereinafter “Tsumura”), wherein claims 2-4 & 6-8 are further rejected in view of Holeschovsky as recited above, and claims 3-4 & 7-8 are rejected even further in view of LaMarca.
Regarding claims 1-8, Yakota teaches embodiment 1 and method of making thereof, wherein an integrally molded headrest (foam-in-place) comprising a bag-shaped outer material comprising a decorative external fabric skin (Figs. 1-2 [1a]) and a liner layer comprising a closed cell polyolefin/polyethylene (skin layer having increased density) (Figs. 1-2 [1b]) facing inwardly, wherein a urethane pad (Figs. 1-2 [4]
Further regarding claims 1, 3, and 5, Yakota does not teach the closed cell polyolefin/polyethylene foam layer formed as having a skin sublayer with a density higher than a bulk/core sublayer on lower and upper surfaces.
Baldwin teaches a crosslinked closed cell multilayer polypropylene/polyethylene foam structure, used as an automotive interior trim laminator comprising a decorative/aesthetic layer laminated thereto [0007, 0123, 0130] such as in armrests, seat cushions, seat backs, and headrests [0157], wherein a core foam layer may have substantially non-foaming skin layers (inherently having an increased density relative to the bulk/core layer) both sides thereof [0125-0126], wherein a smooth surface is desired for lamination to the decorative layer [0123] and may be subject to corona treatment [0166].
However, Baldwin does not motivate the use of this structure.
Tsumara teaches a multilayer foam structure improved over a single foamed resin layer [0006], wherein the denser non-foamed resin layers formed on both sides of a foamed bulk/core layer increase weight-savings, mechanical strength, and surface smoothness while developing stress relaxation properties [0072].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a polyolefin closed cell liner layer as a multilayer foam structure comprising denser skin layers on both sides of a lower density bulk/core layer. One of ordinary skill in the art would have been motivated to increase weight-savings, mechanical strength, and surface smoothness while developing stress relaxation properties [Tsumara; 0072] in a surface laminate used in headrests [Baldwin; 0157].
Further regarding claims 3 and 7, the fabric skin and second dense skin layer made obvious and motivated above would be adhesively laminated like in embodiment 1 of Yakota [0008]. However, corona-treating the second dense skin layer is not taught.
LaMarca teaches a in-mold aesthetic padded facing material for injection molded articles such as armrest, seat backs, and seat sides (abstract, col. 16-18), wherein an aesthetically pleasing facing [A]) is adhesively bonded (All Figs. [10]) to a closed cell polyolefin foam (All Figs. [B]) (col. 5, lines 3-16) and a non-cellular integral or bonded backing (All Figs. [C]), wherein the foam sheet is corona discharge treated prior to the application of adhesive, such as polyurethane adhesive (col. 6, lines 42-50).
It would have been obvious to one of ordinary skill in the art at the time of invention to also corona treat the adhesively bonded second dense skin facing the decorative layer. One of ordinary skill in the art would have been motivated to increase adhesion of the (polyurethane) adhesive/primer (col. 6, lines 42-50).
Further regarding claims 2, 4, 6 and 8 and even further regarding claims 3 and 7, the wettability of the corona-treated denser skin surfaces are not taught.
Holeschovsky teaches the process of bonding polyolefin to polyurethane, wherein the polyolefin surface is corona discharge treated prior to bonding (abstract), wherein to assure good bonding the surface tension (wettability) should exceed 48 dyn/cm [0021].
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to look to the art for beneficial ranges of surface tension/wettability for good adhesion of similar/identical polymer surfaces.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Furuichi et al. (JP 2011-235775 A) teach a vehicle interior product such as an armrest or headrest, comprising a bag-shaped skin material comprising a skin and a cross-linked closed cell foamed polyolefin liner layer integrally bonded to a pad layer by foam injection molding.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        March 7th, 2022